Case 18-69352-wlh   Doc 9   Filed 11/19/18 Entered 11/19/18 14:55:53   Desc Main
                            Document      Page 1 of 5
Case 18-69352-wlh   Doc 9   Filed 11/19/18 Entered 11/19/18 14:55:53   Desc Main
                            Document      Page 2 of 5
Case 18-69352-wlh   Doc 9   Filed 11/19/18 Entered 11/19/18 14:55:53   Desc Main
                            Document      Page 3 of 5
Case 18-69352-wlh   Doc 9   Filed 11/19/18 Entered 11/19/18 14:55:53   Desc Main
                            Document      Page 4 of 5
Case 18-69352-wlh   Doc 9   Filed 11/19/18 Entered 11/19/18 14:55:53   Desc Main
                            Document      Page 5 of 5
